
	

114 HR 5312 : Networking and Information Technology Research and Development Modernization Act of 2016
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5312
		IN THE SENATE OF THE UNITED STATES
		June 14, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the High-Performance Computing Act of 1991 to authorize activities for support of
			 networking and information technology research, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Networking and Information Technology Research and Development Modernization Act of 2016. 2.PurposesSection 3 of the High-Performance Computing Act of 1991 (15 U.S.C. 5502) is amended—
 (1)in the matter preceding paragraph (1), by striking high-performance computing and inserting networking and information technology; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking expanding Federal support for research, development, and application of high-performance computing and inserting supporting Federal research, development, and application of networking and information technology; (B)in subparagraph (A), by striking high-performance computing both places it appears and inserting networking and information technology;
 (C)by striking subparagraphs (C) and (D); (D)by inserting after subparagraph (B) the following:
					
 (C)stimulate research on and promote more rapid development of high-end computing systems software and applications software;;
 (E)by redesignating subparagraphs (E) through (H) as subparagraphs (D) through (G), respectively; (F)in subparagraph (D), as so redesignated, by inserting high-end after the development of;
 (G)in subparagraphs (E) and (F), as so redesignated, by striking high-performance computing each place it appears and inserting networking and information technology; and (H)in subparagraph (G), as so redesignated, by striking high-performance and inserting high-end; and
 (3)in paragraph (2)— (A)by striking high-performance computing and and inserting networking and information technology and; and
 (B)by striking high-performance computing network and inserting networking and information technology. 3.DefinitionsSection 4 of the High-Performance Computing Act of 1991 (15 U.S.C. 5503) is amended—
 (1)by striking paragraphs (3) and (5); (2)by redesignating paragraphs (1), (2), (4), (6), and (7) as paragraphs (2), (3), (5), (7), and (8), respectively;
 (3)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)cyber-physical systems means physical or engineered systems whose networking and information technology functions and physical elements are deeply integrated and are actively connected to the physical world through sensors, actuators, or other means to perform monitoring and control functions;;
 (4)in paragraph (3), as so redesignated, by striking high-performance computing and inserting networking and information technology; (5)by inserting after paragraph (3), as so redesignated, the following new paragraph:
				
 (4)high-end computing means the most advanced and capable computing systems, including their hardware, storage, networking and software, encompassing both massive computational capability and large-scale data analytics;;
 (6)by inserting after paragraph (5), as so redesignated, the following new paragraph:  (6)networking and information technology means high-end computing, communications, and information technologies, high-capacity and high-speed networks, special purpose and experimental systems, high-end computing systems software and applications software, and the management of large data sets;; and
 (7)in paragraph (7), as so redesignated, by striking National High-Performance Computing Program and inserting Networking and Information Technology Research and Development Program. 4.Title I headingThe heading of title I of such Act (15 U.S.C. 5511 et seq.) is amended by striking High-Performance Computing and inserting Networking and Information Technology.
 5.Networking and Information Technology Research and Development ProgramSection 101 of the High-Performance Computing Act of 1991 (15 U.S.C. 5511) is amended— (1)in the section heading, by striking National High-Performance Computing Program and inserting Networking and Information Technology Research and Development Program;
 (2)in subsection (a)— (A)in the subsection heading, by striking National High-Performance Computing Program and inserting Networking and Information Technology Research and Development;
 (B)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking National High-Performance Computing Program and inserting Networking and Information Technology Research and Development Program;
 (ii)in subparagraph (A), by striking high-performance computing, including networking and inserting networking and information technology; (iii)in subparagraphs (B) and (G), by striking high-performance each place it appears and inserting high-end;
 (iv)in subparagraph (C), by striking high-performance computing and networking and inserting high-end computing, distributed, and networking; (v)by amending subparagraph (D) to read as follows:
						
 (D)provide for efforts to increase software security and reliability;; (vi)in subparagraph (H)—
 (I)by inserting support and guidance after provide; and (II)by striking and after the semicolon;
 (vii)in subparagraph (I)— (I)by striking improving the security and inserting improving the security, reliability, and resilience; and
 (II)by striking the period at the end and inserting a semicolon; and (viii)by adding at the end the following new subparagraphs:
						
 (J)provide for increased understanding of the scientific principles of cyber-physical systems and improve the methods available for the design, development, and operation of cyber-physical systems that are characterized by high reliability, safety, and security;
 (K)provide for research and development on human-computer interactions, visualization, and big data; (L)provide for research and development on the enhancement of cybersecurity; and
 (M)provide for a research framework to leverage cyber-physical systems, high capacity and high speed communication networks, and large-scale data analytics to integrate city-scale information technology and physical infrastructures.;
 (C)in paragraph (2)— (i)by amending subparagraph (A) to read as follows:
						
 (A)establish the goals and priorities for Federal networking and information technology research, development, education, and other activities;;
 (ii)by amending subparagraph (C) to read as follows:  (C)provide for interagency coordination of Federal networking and information technology research, development, education, and other activities undertaken pursuant to the Program;;
 (iii)by amending subparagraph (E) to read as follows:  (E)encourage and monitor the efforts of the agencies participating in the Program to allocate the level of resources and management attention necessary to ensure that the strategic plan under subsection (e) is developed and executed effectively and that the objectives of the Program are met; and; and
 (iv)in subparagraph (F), by striking high-performance and inserting high-end; and (D)in paragraph (3)—
 (i)by redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (E), (F), (G), and (J), respectively;
 (ii)by inserting after subparagraph (A) the following new subparagraphs:  (B)provide, as appropriate, a list of the senior steering groups and strategic plans that are planned or underway as addressed under section 104;
 (C)provide a description of workshops and other activities conducted under section 104, including participants and findings;
 (D)provide a detailed description of the nature and scope of research infrastructure designated as such under the Program;;
 (iii)in subparagraph (E), as so redesignated— (I)by redesignating clauses (vii) through (xi) as clauses (viii) through (xii), respectively; and
 (II)by inserting after clause (vi) the following:  (vii)the Department of Homeland Security;;
 (iv)in subparagraph (F), as so redesignated— (I)by striking is submitted, and inserting is submitted, the levels for the previous fiscal year,; and
 (II)by striking each Program Component Area; and inserting each Program Component Area and research area supported in accordance with section 103;; (v)by amending subparagraph (G), as so redesignated, to read as follows:
						
 (G)describe the levels of Federal funding for each agency and department participating in the Program, and for each Program Component Area, for the fiscal year during which such report is submitted, the levels for the previous fiscal year, and the levels proposed for the fiscal year with respect to which the budget submission applies;; and
 (vi)by inserting after subparagraph (G), as so redesignated, the following:  (H)include a description of how the objectives for each Program Component Area, and the objectives for activities that involve multiple Program Component Areas, relate to the objectives of the Program identified in the strategic plan required under subsection (e);
 (I)include— (i)a description of the funding required by the National Coordination Office to perform the functions specified under section 102(b) for the current fiscal year;
 (ii)a description of the estimated funding required by such Office to perform the functions specified under section 102(b) for the next fiscal year; and
 (iii)the amount of funding provided for such Office for the current fiscal year by each agency participating in the Program; and;
 (3)in subsection (b)— (A)in paragraph (1), in the matter preceding subparagraph (A)—
 (i)by striking high-performance computing both places it appears and inserting networking and information technology; and (ii)after the first sentence, by inserting the following: Each chair of the advisory committee shall meet the qualifications of committee membership and may be a member of the President’s Council of Advisors on Science and Technology.;
 (B)in paragraph (1)(D), by striking high-performance computing, networking technology, and related software and inserting networking and information technology; and (C)in paragraph (2)—
 (i)in the second sentence, by striking 2 and inserting 3; (ii)by striking Committee on Science and Technology and inserting Committee on Science, Space, and Technology; and
 (iii)by striking The first report shall be due within 1 year after the date of enactment of the America COMPETES Act.;
 (4)in subsection (c)(1)(A), by striking high-performance computing and inserting networking and information technology; and (5)by adding at the end the following new subsections:
				
 (d)Periodic reviewsThe agencies identified in subsection (a)(3)(B) shall— (1)periodically assess and update, as appropriate, the contents, scope, and funding levels of the Program Component Areas and work through the National Science and Technology Council and with the assistance of the National Coordination Office described under section 102 to restructure the Program when warranted, taking into consideration any relevant recommendations of the advisory committee established under subsection (b); and
 (2)working through the National Science and Technology Council and with the assistance of the National Coordination Office described under section 102, ensure that the Program includes large-scale, long-term, interdisciplinary research and development activities, including activities described in section 103.
						(e)Strategic plan
 (1)In generalThe agencies identified in subsection (a)(3)(B), working through the National Science and Technology Council and with the assistance of the National Coordination Office described under section 102, shall develop, within 12 months after the date of enactment of the Networking and Information Technology Research and Development Modernization Act of 2016, and update every 5 years thereafter, a 5-year strategic plan for the Program.
 (2)ContentsThe strategic plan shall specify near-term and long-term cross-cutting objectives for the Program, the anticipated time frame for achieving the near-term objectives, the metrics to be used for assessing progress toward the objectives, and how the Program will—
 (A)address long-term challenges of national importance for which solutions require large-scale, long-term, interdisciplinary research and development;
 (B)encourage and support mechanisms for interdisciplinary research and development in networking and information technology and for Grand Challenges, including through collaborations across agencies, across Program Component Areas, with industry, with Federal laboratories (as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)), and with international organizations;
 (C)foster the transfer of research and development results into new technologies and applications in the national interest, including through cooperation and collaborations with networking and information technology research, development, and technology transition initiatives supported by the States;
 (D)provide for cyberinfrastructure needs, as appropriate, across federally funded large-scale research facilities that produce or will produce large amounts of data that will need to be stored, curated, and made publicly available;
 (E)strengthen all levels of networking and information technology education and training programs to ensure an adequate, well-trained workforce; and
 (F)attract individuals identified in sections 33 and 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a and 1885b) to networking and information technology fields.
 (3)RecommendationsThe entities involved in developing the strategic plan under paragraph (1) shall take into consideration the recommendations—
 (A)of the advisory committee established under subsection (b); (B)of the Committee on Science and relevant subcommittees of the National Science and Technology Council; and
 (C)of the stakeholders whose input was solicited by the National Coordination Office, as required under section 102(b)(3).
 (4)Report to CongressThe Director of the National Coordination Office shall transmit the strategic plan required under paragraph (1) to the advisory committee, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate..
 6.National Coordination OfficeSection 102 of such Act (15 U.S.C. 5512) is amended to read as follows:  102.National Coordination Office (a)OfficeThe Director shall maintain a National Coordination Office with a Director and full-time staff.
 (b)FunctionsThe National Coordination Office shall— (1)provide technical and administrative support to—
 (A)the agencies participating in planning and implementing the Program, including such support as needed in the development of the strategic plan under section 101(e); and
 (B)the advisory committee established under section 101(b), as appropriate; (2)serve as the primary point of contact on Federal networking and information technology activities for government organizations, academia, industry, professional societies, State computing and networking technology programs, interested citizen groups, and others to exchange technical and programmatic information;
 (3)solicit input and recommendations from a wide range of stakeholders during the development of each strategic plan required under section 101(e) and the scope of the Program Component Areas through the convening of at least one workshop with invitees from academia, industry, Federal laboratories, and other relevant organizations and institutions;
 (4)conduct and increase outreach, including to academia, industry, other relevant organizations and institutions, and the public, in order to increase awareness of the Program and the benefits of the Program and to increase potential opportunities for collaboration between agencies participating in the Program and the private sector; and
 (5)promote access to and early application of the technologies, innovations, and expertise derived from Program activities to agency missions and systems across the Federal Government and to United States industry.
						(c)Source of funding
 (1)In generalThe operation of the National Coordination Office shall be supported by funds from each agency participating in the Program, subject to the availability of appropriations for such purpose.
 (2)SpecificationsThe portion of the total budget of such Office that is authorized to be provided by each agency for each fiscal year shall be in the same proportion as each such agency’s share of the total budget for the Program for the previous fiscal year, as specified in the report required under section 101(a)(3).
 (3)WaiverAs appropriate, the Director may consider and approve a reduction or waiver of an agency contribution requirement under paragraph (2)..
 7.Next Generation InternetSection 103 of such Act (15 U.S.C. 5513) is repealed. 8.Grand challenges in areas of national importanceTitle I of such Act (15 U.S.C. 5511 et seq.) is amended by adding at the end the following new section:
			
				103.Grand challenges in areas of national importance
 (a)In generalThe Program shall encourage agencies identified in section 101(a)(3)(E) to support large-scale, long-term, interdisciplinary research and development activities in networking and information technology directed toward agency mission areas that have the potential for significant contributions to national economic competitiveness and for other significant societal benefits. Such activities, ranging from basic research to the demonstration of technical solutions, shall be designed to advance the development of fundamental discoveries. The advisory committee established under section 101(b) shall make recommendations to the Program for candidate research and development areas for support under this section.
					(b)Characteristics
 (1)In generalResearch and development activities under this section shall— (A)include projects selected on the basis of applications for support through a competitive, merit-based process;
 (B)involve collaborations among researchers in institutions of higher education and industry, and may involve nonprofit research institutions and Federal laboratories, as appropriate;
 (C)leverage Federal investments through collaboration with related State and private sector initiatives; and
 (D)include a plan for fostering the transfer of research discoveries and the results of technology demonstration activities, including from institutions of higher education and Federal laboratories, to industry for commercial development.
 (2)Cost-sharingIn selecting applications for support, the agencies may give special consideration to projects that include cost sharing from non-Federal sources.
 (3)Agency collaborationIf two or more agencies identified in section 101(a)(3)(E), or other appropriate agencies, are working on large-scale networking and information technology research and development activities in the same area of national importance, then such agencies shall strive to collaborate through joint solicitation and selection of applications for support and subsequent funding of projects.
 (4)Interdisciplinary research centersResearch and development activities under this section may be supported through interdisciplinary research centers that are organized to investigate basic research questions and carry out technology demonstration activities in areas described in subsection (a). Research may be carried out through existing interdisciplinary centers..
 9.Workshops and senior steering groupsTitle I of such Act (15 U.S.C. 5511 et seq.) is amended further by adding after section 103, as added by section 8 of this Act, the following new section:
			
				104.Addressing emerging issues
 (a)In generalIn order to address emerging issues, the Director of the National Coordination Office may conduct workshops and other activities on research areas of emerging importance, which may include the grand challenge areas identified under section 103, with participants from institutions of higher education, Federal laboratories, and industry, in order to help guide Program investments and strategic planning in those areas, including areas identified in subsection (b).
 (b)Focus areasIn selecting research areas under subsection (a), the Director of the National Coordination Office shall consider the following topics:
 (1)Data analytics to identify the current and future state of performing inference, prediction, and other forms of analysis of data, and methods for the collection, management, preservation, and use of data.
 (2)The current and future state of the science, engineering, policy, and social understanding of privacy protection.
 (3)The current and future state of fundamental research on the systems and science of the interplay of people and computing as well as the coordination and support being undertaken in areas such as social computing, human-robot interaction, privacy, and health-related aspects in human-computer systems.
 (c)FunctionsThe participants in the workshops shall, as appropriate— (1)develop options for models for research and development partnerships among institutions of higher education, Federal laboratories, and industry, including mechanisms for the support of research and development carried out under these partnerships;
 (2)develop options for research and development for the specific issue areas that would be addressed through such partnerships;
 (3)propose guidelines for assigning intellectual property rights and for the transfer of research results to the private sector; and
 (4)make recommendations for how Federal agencies participating in the Program can help support research and development partnerships for the specific issue areas.
 (d)ParticipantsThe Director of the National Coordination Office shall ensure that the participants in the workshops—
 (1)are individuals with knowledge and expertise in the specific issue areas; and (2)represent a broad mix of relevant stakeholders, including academic and industry researchers and, as appropriate, Federal agencies.
 (e)Senior steering groups and strategic plansAs appropriate, the Director of the National Coordination Office shall establish senior steering groups and develop focused strategic plans to coordinate and guide activities under the research areas identified under this section, taking into consideration the findings and recommendations from any workshops carried out on those research topics..
 10.National Science Foundation activitiesSection 201 of such Act (15 U.S.C. 5521) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by inserting high-end after National Science Foundation shall provide; and
 (ii)by striking high-performance computing and all that follows through networking; and inserting networking and information technology; and; (B)by striking paragraphs (2) through (4); and
 (C)by inserting after paragraph (1) the following new paragraph:  (2)the National Science Foundation shall use its existing programs, in collaboration with other agencies, as appropriate, to improve the teaching and learning of networking and information technology at all levels of education and to increase participation in networking and information technology fields, including by individuals identified in sections 33 and 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a and 1885b).; and
 (2)by striking subsection (b). 11.National Aeronautics and Space Administration activitiesSection 202 of such Act (15 U.S.C. 5522) is amended—
 (1)by striking subsection (b); (2)by striking (a) General Responsibilities.—; and
 (3)by striking high-performance computing and inserting networking and information technology. 12.Department of Energy activitiesSection 203 of such Act (15 U.S.C. 5523) is amended—
 (1)by striking subsection (b); (2)by striking (a) General Responsibilities.—;
 (3)in paragraph (1), by striking high-performance computing and networking and inserting networking and information technology; and (4)in paragraph (2)(A), by striking high-performance and inserting high-end.
 13.Department of Commerce activitiesSection 204 of such Act (15 U.S.C. 5524) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A), by striking high-performance computing systems and networks and inserting networking and information technology systems and capabilities; (B)in subparagraph (B), by striking interoperability of high-performance computing systems in networks and for common user interfaces to systems and inserting interoperability and usability of networking and information technology systems; and
 (C)in subparagraph (C), by striking high-performance computing and inserting networking and information technology; (2)in subsection (b)—
 (A)in the heading, by striking High-Performance Computing and Network and inserting Networking and Information Technology; (B)by striking Pursuant to the Computer Security Act of 1987 (Public Law 100–235; 101 Stat. 1724), the and inserting The; and
 (C)by striking sensitive; and (3)by striking subsections (c) and (d).
 14.Environmental Protection Agency activitiesSection 205 of such Act (15 U.S.C. 5525) is amended— (1)by striking subsection (b);
 (2)by striking (a) General Responsibilities.—; (3)by striking basic and applied;
 (4)by striking computational and inserting networking and information technology; and (5)by inserting All software and code, along with any subsequent updates to the software and code, developed by the Environmental Protection Agency under the Program and used in conducting scientific research shall be made publically available. In cases where the underlying software or code is proprietary or contains confidential business information, the Agency shall disclose only the name and vendor of the software and code used for all proprietary or confidential business information portions of the software or code. The Environmental Protection Agency shall ensure that the research conducted under the Program does not duplicate the scope or aims of similar research and initiatives at other Federal agencies. No Environmental Protection Agency funds shall be used towards research that duplicates the scope or aims of similar research and initiatives at other Federal agencies. after dynamics models..
 15.Role of the Department of EducationSection 206 of such Act (15 U.S.C. 5526) is amended— (1)by striking subsection (b);
 (2)by striking (a) General Responsibilities.—; and (3)by striking to conduct basic and all that follows through software capabilities and inserting to support programs and activities to improve the teaching and learning of networking and information technology fields and contribute to the development of a skilled networking and information technology workforce.
 16.Miscellaneous provisionsSection 207(b) of such Act (15 U.S.C. 5527(b)) is amended by striking high-performance computing and inserting networking and information technology. 17.RepealSection 208 of such Act (15 U.S.C. 5528) is repealed.
 18.Additional repealSection 4 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C. 5543) is repealed.
		
	Passed the House of Representatives June 13, 2016.Karen L. Haas,Clerk.
